DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (US 9,106,347), hereinafter referred to as Ramaswamy in view of Ahuja et al. (US 2014/0195594), hereinafter referred to as Ahuja and Wolf et al. (US 2012/0310893), hereinafter referred to as Wolf. 

Referring to claim 1, Ramaswamy teaches, as claimed, a method, comprising: receiving, at a controller of a data preparation slice device, data associated with a read command or write command transmitted to a memory resource (i.e.-receiving data packets from a providers 104/106 to a processor 122 of a 
However, Ramaswamy does not teach wherein the receiving of the data being at controller of a data preparation slice device; and wherein the modification comprises filtering out irrelevant data.
On the other hand, Ahuja discloses a system comprised of a server including a controller of a data preparation slice device configured to receive streaming data (i.e.-a controller of a server including a software application, configured to receive data, page 6, ¶74; ¶75; and page 7, ¶81). Furthermore, Wolf 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ramaswamy so that the data is received at a controller of a data preparation slice device; and wherein the modification comprises filtering out irrelevant data, as taught by Ahuja and Wolf. The motivation for doing so would have been to carryout additional processing of image/video data using a controller of a local server, thereby increasing overhaul system performance and reduce/eliminate waste of processing resources and storage resources.

As to claim 2, the modified Ramaswamy in view of Ahuja teaches the method of claim 1, further comprising: receiving the data at the controller from a cloud service (see Ahuja, page 5, ¶59, lines 14-19 and ¶78, lines 4-8); and further modifying the data by removing a portion of the data, correcting the data, standardizing the data, masking the data, or a combination thereof (see Ramaswamy, col. 6, lines 14-17).

As to claim 3, the modified Ramaswamy teaches the method of claim 1, further comprising: receiving the data at the controller from the host (col. 5, lines 41-46 and 61-65); 

As to claim 4, the modified Ramaswamy teaches the method of claim 1, further comprising: receiving the data as image data at the controller from the image sensor (col. 7, lines 44-47); modifying the image data by removing one or more bits from the image data, reordering one or more bits of the image data, changing a format of the image data, or any combination thereof (col. 9, lines 4-7); and encrypting, encoding, and writing the modified image data to the memory resource for storage (col. 7, lines 48-57).

As to claim 5, the modified Ramaswamy in view of Ahuja teaches the method of claim 1, wherein: receiving the data at the controller of the data preparation slice device comprises receiving data at the controller of a sensor of an edge device (col. 7, lines 23-26 and col. 6, lines 10-18); and transmitting the modified data to a server communicatively coupled to the sensor (col. 6, lines 18-20).

claim 7, the modified Ramaswamy teaches the method of claim 1, wherein performing the action comprises: combining the modified data with different data modified using different logic of a different device (col. 7, lines 3-13); and transmitting the combined modified data to a host communicatively coupled to the data preparation slice device (col. 6, lines 10-18) and the different device (i.e.-sending the extracted data to a processing unit, col. 6, lines 18-20).

Referring to claims 8-15, the claims are substantially the same as claims 1-5 and 7, hence the rejection of claims 1-5 and 7 is applied accordingly.

Referring to claims 16-20, the claims are substantially the same as claims 1-5 and 7, hence the rejection of claims 1-5 and 7 is applied accordingly.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy, Ahuja and Wolf, as applied to claims 1, 8 and 16 above, and further in view of Lerner et al. (US 10,956,770), hereinafter referred to as Lerner. 

As to claim 6, the modified Ramaswamy teaches the claimed invention except the limitation of claim 6. 

	Therefore, before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to further modify the teachings of Ramaswamy so that receiving the data at the controller of the device comprises receiving data at the controller of a data node associated with an artificial intelligence (AI) host; and transmitting the modified data to the AI host communicatively coupled to the data node, as taught by Lerner. The motivation for doing so would have been to perform efficient and optimized digital editing.

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 12/16/2021 have been fully considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/ELIAS MAMO/
Primary Examiner, Art Unit 2184